Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
HECTOR ESCALANTE,                                    )                     No. 08-06-00030-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       41st District Court
)
TEXAS DEPARTMENT OF HUMAN,             )                  of El Paso County, Texas
SERVICES,                                                         )
                                                                             )        (TC# 2002-2381)
                                    Appellee.                          )

MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to extend the time for filing notice of appeal. 
We deny the motion as untimely filed and dismiss the appeal for want of jurisdiction.  
            A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1; see
Restrepo v. First Nat. Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso
1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  When a motion for new trial is filed, the
notice of appeal must be filed within ninety days after the judgment is signed.  Tex.R.App.P.
26.1(a)(1); Restrepo, 892 S.W.2d at 238.  A notice of appeal is considered timely if filed within
fifteen days of the due date and accompanied by a reasonable explanation for the failure to file on
the due date.  Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  The motion for extension of
time must be filed within fifteen days after the deadline for filing the notice of appeal.  Tex.R.App.P.
26.3.
            The trial court signed the judgment on October 24, 2005 and Appellant filed a timely motion
for new trial.  The notice of appeal was therefore due to be filed no later than January 22, 2006. 
Appellant did not file his notice of appeal and motion for extension of time until February 7, 2006,
which is sixteen days after the notice of appeal’s due date.  Accordingly, we do not have jurisdiction
of the appeal.  We deny the motion as untimely filed and dismiss the appeal for want of jurisdiction.

March 30, 2006                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.